Case 2:20-cv-00225-NR Documen t8 Filed 03/03/20 Page 1of8

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

Michael H. Rosfeld,

Plaintiff, Case No. 2:20-cv-00225-JNR

Judge J. Nicholas Ranjan
vs.

The University of Pittsburgh — of

the Commonwealth System of

Higher Education, James K. Loftus, and
Kathy Humphrey,

Defendants.

MOTION FOR REMAND
Plaintiff Michael Rosfeld hereby moves this Honorable Court, pursuant to 28
U.S.C. §1367(c), to remand this action to the Court of Common Pleas of Allegheny
County, Pennsylvania, for a determination as to whether the claims already presented

in that forum merit relief under state court statutes and case law.

l. INTRODUCTION
Plaintiff filed a complaint in civil action in the Court of Common Pleas of
Allegheny County on January 16, 2020 against Defendants herein alleging deprivation
of due process by Defendants in relation to his termination as a police officer with the

University of Pittsburgh Police Department on January 18, 2018.

 

 
Case 2:20-cv-00225-NR Documen t8 Filed 03/03/20 Page 2 of 8

In his initial complaint, Plaintiff asserted four claims:

(a) Section 1 of the 14" Amendment to the Constitution of the United States

which provides that no person shall be deprived of life, liberty, or property
without due process of law;

(b) Article |, Section | of the Constitution of the Commonwealth of
Pennsylvania, which provides that men are born equally free and
independent, and have certain inherent and indefeasible rights, among
which are those of enjoying and defending life and liberty, of acquiring,

possessing and protecting property and reputation, and of pursuing their
own happiness;

(C) 42 U.S.C. §1983, which provides that no entity or person, under the color
of law, shall deprive a person within its jurisdiction of any right or privilege
guaranteed and secured by the Constitution of the United States; and
further, that any person or entity depriving a person of any right or
privilege guaranteed and secured by the Constitution of the United States
shall be liable to the party injured in an action at law, suit in equity, or
other proper proceeding for redress; and

(d) Plaintiff was denied a due process hearing at the time of his termination
pursuant to Cleveland Board of Education v. Loudermill 470 U.S. 532
(1985), which held that a public employee has a property right in his
employment, and therefore prior to a termination of employment, must be
provided notice of the charges against the employee, an explanation of

the employer's evidence, and an opportunity to respond to the charges
alleged.

Plaintiff had been employed as a police officer with the Defendant University of
Pittsburgh, having commenced employment on October 15, 2012.

On the evening of December 9, 2017, Plaintiff was acting in his capacity as a
University of Pittsburgh Police Officer when he responded to an incident at the Garage
Door Saloon, which is located at 219 Atwood Street, Pittsburgh, Allegheny County,

Pennsylvania 15213, and which is within the jurisdictional limits of the University of

Pittsburgh Police Department.
Case 2:20-cv-00225-NR Documen t8 Filed 03/03/20 Page 3 of 8

As a result of the incident and his investigation therein, Plaintiff effected the
arrest of three persons on charges of simple assault, disorderly conduct, defiant
trespass and public intoxication. One of the three persons charged was Daniel
Humphrey, son of Defendant Kathy Humphrey, who is the vice chancellor and secretary
to the board of trustees of Defendant University of Pittsburgh.

On the morning of December 11, 2017, supervisors with the University of
Pittsburgh Police appeared at the home of Plaintiff and informed Plaintiff that an
investigation concerning him had been initiated. Plaintiff was not advised as to the
nature of the investigation, only that one had been commenced. Plaintiff was then
informed he was suspended and his law enforcement credentials were confiscated from
him.

On January 18, 2018, Plaintiff was summoned to the University of Pittsburgh
Police Department. Immediately upon his arrival, and without discussion or
explanation, Plaintiff was handed a document in memorandum form from Defendant

Loftus, dated January 18, 2018, that stated:

“Your employment with the University of Pittsburgh Police is terminated effective
today, Thursday, January 18, 2018. This is in reference to Internal
Investigation #17-04683.”

Plaintiff was not informed of the alleged charges against him that led to his
termination, the opportunity to rebut the charges or offer evidence mitigating the alleged
charges, nor the conduct of a due process proceeding guaranteed to him pursuant to
Loudermill.

On February 10, 2020, Plaintiff filed an amended complaint withdrawing the

claims under the United States Constitution, 42 U.S.C. §1983, and Loudermill.

proceeding only on the state claim.

 

 

 

 
Case 2:20-cv-00225-NR Documen t8 Filed 03/03/20 Page 4 of 8

On February 13, 2020, Defendants filed a Notice of Removal to the United
States District Court for the Western District of Pennsylvania. It is noted that in the civil
cover sheet that accompanies their filing, Defendants cite 42 U.S.C. §1983 as their

cause of action (VI. CAUSE OF ACTION) in contravention to the sole state-related

cause of action that is set forth in Plaintiff's amended complaint.

ll. ARGUMENT IN FAVOR OF REMAND

It is well settled that a defendant may remove a case to federal court only if that
court would have had original jurisdiction. Ali v. DLG Dev. Corp., CV 17-1537 (E.D.
Pa., Oct. 23, 2017). In the instant matter, the amended complaint is the controlling
action that neither raises nor states a federal claim. Therefore, subject matter
Jurisdiction is to be determined on the face of the complaint and the status of the record
in the state court at the time the removal is presented to the federal court.
Westmoreland Hosp. Ass’n v. Blue Cross, 605 F.2d 119 (3d Cir. 1979).

Given that Plaintiff's state law claim arises only under the Constitution of the
Commonwealth of Pennsylvania, there is no federal jurisdiction. Merrell-Dow Pharm,
Inc. V. Thompson, 478 U.S. 804 (1986).

Further, the standard in determining proper jurisdiction requires that the federal
question be an essential element of the plaintiff's claim, not a hypothetical part of the
defense to be raised by Defendants. Grable & Sons Metal Products, Inc. V. Darue
Engineering & Manufacturing, 545 U.S. 308 (2005). In the instant matter, Plaintiff's
claim arises under the Constitution of the Commonwealth of Pennsylvania, however

Defendants raise 42 U.S.C. §1983 as a purported defense to Plaintiff's claim.

 

 
Case 2:20-cv-00225-NR Documen t8 Filed 03/03/20 Page 5of8

Guidance for remand in the 3 Circuit can be found at Hartman v. Cadmus-
Ceneveo Co., No. 13-7494 (E.D. Pa., Sept. 19, 2014). Hartman commenced an action
in the Court of Common Pleas of Lehigh County, Pennsylvania on December 2, 2013,
raising employment claims under the Americans With Disabilities Act (ADA), at 42
U.S.C. §§12101-12213; the Family and Medical Leave Act (FMLA), at 29 U.S.C. §§
2601-2654, and for retaliation under the Pennsylvania Human Relations Act (PHRA), at
42 Pa. C.S. §§951-963. Defendant timely removed to federal court on December 20.
2013. Thereafter, Plaintiff filed an amended complaint on January 13, 2014, removing
all federal claims and proceeding on the claims raised only under the PHRA. On
January 27, 2014, Plaintiff filed a motion for remand to the state court.

Regardless that the federal claims had survived the removal and had been only
withdrawn subsequent to removal, the Hartman court still remanded to state court,
citing its discretion to remand a removed case if the federal law claims are no longer in
the case and where only the supplemental state claims remain.

The court looked to Carnegie-Mellon Univ. V. Cohill, 484 U.S. 343 (1988),
which held that a district court has discretion to remand to state court a removed case
involving pendent claims upon a proper determination that retaining jurisdiction over the
case would be inappropriate, at 350:

"...a federal court should consider and weight in each cases the values of

judicial economy, convenience, fairness, and comity in order to decide

whether to exercise jurisdiction over a case brought in that court

Involving pendent state law claims. When the balance of these factors

indicates that a case properly belongs in state court, as when the federal

law claims have dropped out of the lawsuit in its early stages and only

state law claims remain, the federal court should decline the exercise of
jurisdiction, citing United Mine Workers v. Gibbs, 383 U.S. 715 (1966).

 
Case 2:20-cv-00225-NR Documen t8 Filed 03/03/20 Page 6 of 8

ll. PLAINTIFF’S CLAIM FOR COUNSEL FEES

Plaintiff herein is entitled to an award counsel fees pursuant to 28 U.S.C.
§1447(c), which provides that an order remanding a case may require payment of just
costs and actual expenses, including attorney fees, as a result of the removal.

The court may award fees when the removing party lacked an objectively
reasonable basis for seeking removal. Martin v. Franklin Capital Corp., 546 U.S. 132
(2005).

The Third Circuit has affirmed an award of attorney's fees where the assertion in
the removal petition that the district court had jurisdiction was, if not frivolous, at best
insubstantial. Mints v. Educ. Testing Serv. 99 F.3d 1253 (3d Cir. 1996).

Defendants assert in their removal petition that the claims raised by Plaintiff

only “purport” to assert claims under the United States Constitution, when in fact.

no claims under the United States Constitution or applicable federal law exist on the
face of the amended complaint filed by Plaintiff. Nor does a claim exist under 42
U.S.C. §1983, as advanced by Defendants. The Defendants are clearly attempting to

manufacture federal claims where federal claims do not exist. Not only are those
claims frivolous, the are wholly insubstantial. Therefore, an award of counsel fees is

warranted.

IV. CONCLUSION
The facts in Hartman and the instant matter are clearly distinguishable, in that
the federal claims in the instant matter were withdrawn prior to the removal while the
federal claims in Hartman survived, only to be removed by a subsequent amended
complaint. Regardless, and in contravention to Westmoreland (supra), the court still

found it proper and well within its discretion to remand to state court.
Case 2:20-cv-00225-NR Documen t8 Filed 03/03/20 Page 7 of 8

Plaintiff submits that the question of remand should not even rise to the level
of discretion. It is clear that remand is warranted, in that no federal claims exist on the
face of Plaintiff's timely-filed amended complaint and jurisdiction of the federal court is
inappropriate.

Plaintiff requests this Honorable Court to enter an order:

A. Declining jurisdiction of the state-related claim in the within matter:

B. Remanding the matter to the Court of Common Pleas of Allegheny

County, Pennsylvania; and
C. Entering an award of appropriate attorney’s fees in favor of Plaintiff

pursuant to 28 U.S.C. §1447(c).

Respectfully submitted,

/s/ Timothy G. Uhrich

TIMOTHY G. UHRICH, ESQUIRE
Pa. |.D. No. 54872

1400 The Allegheny Building
429 Forbes Avenue

Pittsburgh, Pennsylvania 15219
(412) 434-6620

Counsel for Plaintiff

 
Case 2:20-cv-00225-NR Documen t8 Filed 03/03/20 Page 8 of 8

CERTIFICATE OF SERVICE

| hereby certify that a true and correct copy of Plaintiff's Motion for Remand

was electronically filed and served through the Court’s CM/ECF system this __ day of

March, 2020:

Jeremy D. Engle, Esquire
Marcus & Shapira LLP

35" Floor, One Oxford Centre
301 Grant Street

Pittsburgh, Pennsylvania 15219

Jonathan D. Marcus, Esquire
Marcus & Shapira LLP

35" Floor, One Oxford Centre
301 Grant Street

Pittsburgh, Pennsylvania 15219

Respectfully submitted,

/s/ Timothy G. Uhrich
TIMOTHY G. UHRICH, ESQUIRE
PA. |1.D. No. 54872

1400 The Allegheny Building
429 Forbes Avenue

Pittsburgh, Pennsylvania 15219
(412) 434-6620
